Citation Nr: 0723103	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a skin disability 
of the feet.

5.  Entitlement to service connection for a skin disability, 
other than of the feet.

6.  Entitlement to service connection for a generalized 
arthritic process.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The claims regarding service connection for hypertension, low 
back disability, skin disability, and a generalized arthritic 
process are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the veteran service connection for 
hypertension and a low back disability in a September 1984 
decision, which is final.

2.  A statement form a private physician submitted in support 
of the veteran's claims to reopen for service connection for 
hypertension and a low back disability suggests a link exists 
between these disabilities and service.  

3.  The evidence does not show that the veteran is currently 
diagnosed to have diabetes mellitus.


CONCLUSIONS OF LAW

1.  The September 1984 Board decision that denied service 
connection for hypertension and a low back condition is 
final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  New and material evidence has been received and the 
veteran's claims for service connection for hypertension, and 
a low back disability are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Since the Board is reopening the claims regarding 
hypertension and a back disability, and but for the claim 
concerning diabetes, remanding the remaining claims, any 
defect as to the notice provided with respect to all but the 
diabetes related claim is moot.  As to the diabetes claim, 
notice was provided to the veteran in October 2004, prior to 
the initial AOJ decision.  This letter advised the veteran of 
the all the Pelegrini II elements as stated above.  In 
addition, it advised to the veteran of what is necessary to 
establish a claim for disability due to herbicide exposure.  

The Board also notes that the veteran was provided notice in 
June 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's claim 
adjudicated in this decision, any questions as to a 
disability rating or effective date are moot.  Thus the Board 
finds that the veteran has not been prejudiced by VA's 
failure to provide notice earlier on these elements of his 
claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims folder.  
VA outpatient records are in the file for treatment from 
March 2003 through August 2004.  Private treatment records 
were obtained for the period of March 1998 through July 2004.  
The veteran also provided a letter from a private doctor, but 
did not provide any treatment records from this doctor or a 
release for VA to obtain those treatment records.  The 
veteran was notified in the rating decision and Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  He has not identified any 
additional evidence not previously considered.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in January 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Claims to Reopen

In September 1984, the Board denied the veteran's claims for 
service connection for hypertension and a low back 
disability.  This decision became final September 20, 1984, 
and the Chairman of the Board has not ordered reconsideration 
of this decision to date.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2006). 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the previous final 
denials is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received since the claims were previously denied 
includes an August 2004 letter from a private physician, 
which states among other things, that the veteran's 
hypertension, and degenerative joint disease of various 
joints, including the lumbar spine, "were aggravated by his 
military service after being exposed to agent orange while 
serving in the Vietnam War."  To the extent this was 
intended to suggest a link between the pertinent disabilities 
and military service, it is material and may serve to reopen 
the claims.  However, the Board cannot, at this point, 
adjudicate the reopened claims for service connection for 
hypertension and a back disability, as further assistance to 
the veteran is required to comply with VA's duty to notify 
and assist the veteran in developing his claim.  This is 
detailed in the REMAND below.

II.  Service Connection for Diabetes Mellitus

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that the preponderance of the evidence is 
against the veteran's claim because the evidence fails to 
show that the veteran in fact has diabetes mellitus 
(diabetes).  Private treatment records do not show a 
diagnosis of diabetes.   VA treatment records show no 
diagnosis of diabetes and an August 2004 letter from a 
private doctor states only that the veteran has been treated 
as being "Pre Diabetic."  Similarly, when examined for VA 
purposes in January 2005, the examiner stated that this was a 
normal examination, and that the veteran has never been 
diagnosed with diabetes, never been placed on treatment for 
diabetes and does not have any complications secondary to 
diabetes.  Thus the medical evidence shows that the veteran 
does not have a current diagnosis of diabetes mellitus.  
Without competent evidence of the claimed disability, service 
connection is not warranted.  Consequently, the veteran's 
claim must be denied.


ORDER

New and material evidence having been presented, the 
veteran's claims for service connection for hypertension and 
a low back disability are reopened and, to that extent only, 
the appeal is granted.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

With respect to the claim concerning a skin disability of the 
veteran's feet, and various other parts of his body, the 
service medical records show skin problems affecting the 
feet, and the presence of tinea cruris.  Likewise, when 
examined for VA purposes in January 2005, the veteran was 
diagnosed to have xerosis, although it was not manifested at 
the time of the examination.  Given the medical findings in 
service, and the evidence of a diagnosis of a current 
disability, it will be necessary to obtain an opinion as to 
whether there is a nexus between current disability and 
service.  

With respect to the veteran's low back disability, having 
reopened this aspect of his claim, and given the presence in 
service of multiple back complaints, it will be necessary to 
obtain an opinion as to whether current disability may be 
linked to service.  

With respect to the claims concerning hypertension and a 
generalized arthritic process, it has been noted above that 
the veteran's private physician remarked that these were 
under treatment, and that they were "aggravated by [the 
veteran's] military service after being exposed to agent 
orange while serving in the Vietnam war."  At this point in 
the adjudicative process, this sentence has been interpreted 
in a light favorable to the veteran as suggesting a 
relationship between the identified disabilities and service.  
That said, however, the sentence strongly suggests a lack of 
understanding of the criteria to establish service 
connection.  On its face, the physician states the claimed 
disabilities were aggravated after exposure to Agent Orange.  
For that to be so in the context of a claim for service 
connection, it would be necessary for the disabilities to 
have existed prior to the veteran's Agent Orange exposure.  
The veteran, who entered service in March 1968, arrived in 
Vietnam in September 1968.  It has never been contended by 
the veteran the disabilities existed before September 1968, 
and the medical evidence of record fails to show the presence 
of any of the claimed disabilities prior to September 1968.  
Therefore, it is appropriate to request a clarification from 
the veteran's physician regarding his views as to the 
relationship between the veteran's claimed disabilities, and 
service.  

Under the circumstances described above, the case is REMANDED 
for the following action:

1.  Obtain the veteran's medical records from 
the VA Medical Center in Shreveport, 
Louisiana, for treatment for complaints 
related to hypertension, arthritis, low back 
and the skin from August 2004 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  With any assistance as needed from the 
veteran, send a request to the veteran's 
private physician, Charles T. Marrow, MD. 
that he clarify his remarks regarding the 
relationship to service, of the veteran's 
hypertension and arthritis.  In particular, 
Dr. Marrow should be asked to offer his 
opinion as to the date of onset of 
hypertension and arthritis, and his basis for 
his conclusion in that regard.  

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for VA examinations of his low back 
and skin.  The claims file should be provided 
to the examiner(s) for review in conjunction 
with the examination.  As to each diagnosed 
low back and skin disability, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that they had their 
onset in service.  In addressing this 
question, the relationship between any 
current skin and back disorders to the skin 
and back complaints reflected in the service 
medical records should be discussed, together 
with the relationship, if any, between 
current disability and herbicide exposure in 
Vietnam.  To the extent any conclusions 
reached are inconsistent with any other 
conclusions found in the record, an attempt 
at explaining the differences should be made.  

4.  Thereafter, the RO should review the 
evidence, conduct any further development as 
may be indicated as a result of the actions 
taken by this Remand, (including obtaining 
additional examinations and opinions, as for 
instance if the veteran's private physician 
reasonably relates the veteran's 
hypertension and generalized arthritic 
process to service), and enter its 
determination.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative, and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


